Citation Nr: 0006277
Decision Date: 03/09/00	Archive Date: 09/08/00

DOCKET NO. 98-16 665               DATE MAR 09, 2000

On appeal from the, Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUE

Entitlement to service connection for a back disorder, described as
a lumbar back strain.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Stanley Grabia, Counsel

INTRODUCTION

The appellant had active service from November 1965 to October
1968.

This matter initially came before the Board of Veterans' Appeals
(Board) on appeal from a rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Additional evidence was submitted directly to the Board.
Consideration of this evidence by the office of local jurisdiction
was not waived by the veteran. As such the case was remanded by the
Board in June 1999 for initial consideration of this evidence. The
case has now been returned to the Board for adjudication of the
instant issue.

FINDINGS OF FACT

1. All available, relevant evidence necessary for disposition of
the appellant's appeal has been obtained by the RO.

2. The veteran, in April and May 1968, complained of low back pain
for five months, since an alleged back injury. Range of motion was
full, and no bony involvement was revealed. A muscular strain was
diagnosed. A September 1968 medical record reported the veteran to
be incoherent, and belligerent, mumbling something to the effect
that someone hit him in the back, and a jeep fell on his back. He
was difficult to examine, and it could not be determine whether an
accident occurred or not. He had abrasions on his knees, was able
to move all extremities, and had good strength. The separation
examination the following month was silent as to any back disorder.

3. The evidence does not establish that the appellant has a current
back disability that is directly related to service. The
appellant's back complaints in service appear to have been acute
and transitory, and resolved itself in service. He has submitted

2 -

no competent evidence showing a direct etiologic relationship or
nexus between any incident of service and his current back
disorder, if any.

CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded claim
for service connection for a back disorder. 38 U.S.C.A. 1110,
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 3.303 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by active service. 38
U.S.C.A. 1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. 3.303. If
a chronic disease is shown in service, subsequent manifestations of
the same chronic disease at any later date, however remote, may be
service connected, unless clearly attributable to intercurrent
causes. However, continuity of symptoms is required where the
condition in service is not, in fact, chronic or where diagnosis of
chronicity may be legitimately questioned. 38 C.F.R. 3.303(b)
(1999).

The chronicity provisions of 38 C.F.R. 3.303(b) are applicable
where evidence, regardless of its date, shows that the veteran had
a chronic condition in service, or during an applicable presumptive
period, and still has such a condition. The evidence must be
medical in nature, unless it relates to a situation where lay
evidence is competent. However, if chronicity is not applicable, a
claim may still be well grounded on the basis of continuity of
symptomatology if the condition was noted during service or during
an applicable presumptive period and if competent evidence, either
medical or lay, related the present disorder to that
symptomatology. See Savage v. Gober, 10 Vet. App. 488 (1997).

3 -

In addition, service connection may also be granted for any disease
diagnosed after discharge, when all the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 U.S.C.A. 1113(b) (West 1991); 38 C.F.R. 3.303(d)
(1999). If a claim is well grounded, the Board must determine
whether the evidence supports the claim or is in relative
equipoise, with the veteran prevailing in either case, or whether
the preponderance of the evidence is against the claim, in which
case, service connection must be denied. Gilbert v. Derwinski, 1
Vet.App. 49 (1990).

However, the threshold question which must be resolved with regard
to each claim is whether the veteran has presented evidence that
the claim is well grounded; that is that each claim is plausible,
meritorious on its own, or otherwise capable of substantiation.
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). A plausible claim
is "one which is meritorious on its own or capable of
substantiation." Black v. Brown, 10 Vet. App. 279 (1997). The duty
to assist under 38 U.S.C.A. 5107(a) is triggered only after a well-
grounded claim is submitted. See Anderson v. Brown, 9 Vet. App.
542, 546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).
Evidentiary assertions by the person who submits a claim must be
accepted as true for the purposes of determining whether a claim is
well-grounded, except where the evidentiary assertion is inherently
incredible or beyond the competence of the person making the
assertion. See Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v.
Brown, 5 Vet. App. 19 (1993). Where the determinative issue is
factual rather than medical in nature, competent lay testimony may
constitute sufficient evidence to well ground the claim. See
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For a service-connected claim to be well grounded, there must be a
medical diagnosis of current disability, lay or medical evidence of
in-service incurrence or aggravation of a disease or injury, and
medical evidence of a nexus between the in- service injury or
disease and current disability. See Epps v. Brown, 9 Vet. App. 341,
343-44 (1996), affd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v.
Brown, 7 Vet. App. 498, 506 (1995), affd, 78 F.3d 604 (Fed. Cir.
1996); Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Watson v.
Brown, 4 Vet. App. 309, 314 (1993).

4 -

The enlistment and separation physical examinations were both
negative for any back disorder. On the report of medical history at
the time of the separation physical examination, recurrent back
pain was specifically denied.

Service medical records note that in April 1968, the veteran
complained of low back pain for five months, since an alleged back
injury. There was minor pain with excessive stretching. The
examiner noted a full ROM of the lumbar spine. A spinal series
noted no bony involvement. The examiner opined it was a muscular
strain. In May 1968 it was noted that he had been doing physical
training for a week and had low back pain. He had a full range of
motion. A back strain was again noted.

In September 1968, the veteran was reportedly incoherent,
belligerent, and difficult to examine. He mumbled something to the
effect that someone hit him in the back, and a jeep fell on his
back. The examiner could not determine whether an accident occurred
or not. He had abrasions on both knees, but was able to move all
extremities with good strength. He recommended that the veteran be
hospitalized for observation, but a record of any hospitalization
is not of file. The veteran's separation examination in October
1968 was entirely silent as to any lower back disorder.

The veteran filed his initial claim for service connection in
December 1997, over 29 years after service. At that time he listed
continuous back pathology, but did not report continuous treatment.

Post service medical records of file only are from 1982 and on, and
reveal treatment primarily for unrelated conditions and
disabilities. The earliest post service treatment records for a
back disorder are in a letter dated August 1998 from Dr. Polsky.
The letter notes that the veteran was treated from April 1998 to
August 1998 for a lumbar sprain/strain. The aforementioned April
1999 letter, from Dr. Polsky noted treatment from April 1998 for
chronic severe back pain.

5 -

In general these records show treatment for current pathology,
contemporaneous with the records. None of the medical evidence on
file suggests a relationship with the appellant's currently
diagnosed lower back disorder and any complaints or injuries in
service. On treating physician has noted the history provided from
the veteran and suggested that the back disorder, reported to have
existed for years, is getting worse. Significantly, however, as
noted, that clinical history is not supported by the evidence on
file.

The record contains medical records dating from 1982 which reveal
no complaints or findings to back problems. The veteran was treated
at various times for anxiety, chest pain, urethral discharge,
prostate swelling and a syncopal episode. No history or treatment
for back pathology is noted.

The Board notes that the veteran in an October 1998 letter to the
RO, alleged that he was first treated for his back by the VA
beginning in 1972. There is no record of this treatment in the
file. However, even if he was seen for his back in 1972, this would
have been at least 3 years after service. The next records of
treatment for his back are not until April 1998, about 26 years
later. Thus, there is no evidence of continuity of symptoms, as
evidenced by treatment, which would support a conclusion that there
has been a chronic back disorder in existence since service.

The Board is required to base its decision on the evidence of
record. See Colvin v. Derwinski, 1 Vet.App. 171 (1991). In this
case, the veteran's in-service medical records, and the separation
examination are silent as to any findings of a chronic lower back
disorder.

Moreover, there is no credible medical evidence which would
etiologically link the veteran's current lower back disability, to
service. There are no post service medical records of file which
show pertinent pathology that can be related to service.
Specifically, there was no diagnosis of a chronic back disorder in
service, nor has any medical examiner attributed the appellant's
current back disorder, to his active service. Thus, a direct causal
link between the appellant's disorder and service has not been
demonstrated. The Board has thoroughly reviewed the claims file and

6 -

finds no evidence of any plausible claims, nor any claims for which
entitlement is permitted under the law.

Various lay statements from his family are also of record. These
statements attest to changes in, and/or the current status of the
veteran's emotional and physical behavior since service. These
statements are lay assertions, which while attesting to his outward
behavior may not establish medical causation, and so cannot
constitute evidence to render a claim well grounded. Grottveit v.
Brown, 5 Vet. App. 91, 93 (1993).

The Board has also considered the veteran's statements. Although
they are probative of symptomatology, they are not competent or
credible evidence of a diagnosis, date of onset, or medical
causation of a disability. See Grottveit v. Brown, 5 Vet. App. 91,
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992);
Miller v. Derwinski, 2 Vet. App. 578, 580 (1992). The veteran's
assertions are not deemed to be credible in light of the other
objective evidence of record showing no such accident in service,
and no continuing findings since service indicative of the claimed
disability. The appellant lacks the medical expertise to offer an
opinion as to the existence of current medical pathology, as well
as to medical causation of any current disability. Id. In the
absence of competent, credible evidence of continuity of relevant
symptomatology, service connection is not warranted for the
disability claimed on appeal.

Where a claim is not well grounded it is incomplete, and VA is
obligated under 38 U.S.C.A. 5103(a) to advise the claimant of the
evidence needed to complete his or her application. Robinette v.
Brown, 8 Vet. App. 69, 77-80 (1995). In this case, the RO informed
the appellant of the necessary evidence in the claims form he
completed, in its notice of rating decision and the statement and
supplemental statements of the case. The discussion above informs
him of the types of evidence lacking, which he should submit for a
well-grounded claim. However, it has not been shown that any
records, if available, would satisfy the medical nexus requirement
in order to make the claim -well grounded.

- 7 -

The Board has examined all the evidence of record with a view
toward determining whether the appellant notified VA of the
possible existence of additional information which would render his
claims plausible. However, the Board finds no such information
present. See Beausoleil v. Brown, 8 Vet. App. 459, 464-65 (1996);
Robinette v. Brown, 8 Vet. App. 69, 80 (1995).

ORDER

Service connection for a back disorder is denied as not well
grounded.

MICHAEL D. LYON 
Member, Board of Veterans' Appeals

8 -



